DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 02/19/2020 and reviewed by the Examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 line 3 “outer side of top assembly” appears to be missing a word and should be –outer side of the top assembly--. 
Claim 16 line 4 “portion of firearm” appears to be missing a word and should be –portion of the firearm--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 line 3-4 “about 5 seconds, preferably less than equal” is indefinite, because it is unclear if the limitation of “2 seconds” is required or not. 

Claim 16 line 4 “or a combination thereof” makes the claim unclear. It is unclear what the group being referred to comprises of. For example, it is unclear if the group is “one or more openings disposed therethrough dimensioned to allow a portion of a firearm to protrude therethrough, or a platform located on an outer side of top assembly dimensioned to support a portion of firearm, or a combination thereof.” Examiner suggests possibly indicating the grouping with the use of the term “or” to provide clarity.

Claims 18-19 recite an “externally supplied bottom assembly”, however it is unclear how the kit can include an “externally supplied bottom assembly” as part of the contents of the kit, if the bottom assembly is meant to be externally supplied. 

Claim 19 “utilizing as the externally supplied” it is unclear what applicant is attempting to claim.

Claim 20, line 22 “optionally disposing” is indefinite, because it is unclear if the limitation of disposing an occupant within the apparatus is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20080066794 A1) to Durfee.
In regards to claim 1, Durfee anticipates a hunting blind apparatus, comprising: a top assembly (Durfee; blind 10) movably engageable with a bottom assembly (Durfee; boat 14, cross member 18) through one or more attachment assemblies (Durfee; such as hinges 26, 38, 54); the bottom assembly comprising a plurality of sides defining an opening bound by an upper edge (Durfee; see FIG 5 where the boat 14 has a plurality of sides with an upper edge and an opening therein); the top assembly comprising a top cover (Durfee; cover 42a-c) having a lower edge (Durfee; along cross member 18) and dimensioned to cover at least a portion of the bottom assembly opening (Durfee; see FIGs 1 and FIG 6); each attachment assembly providing partial rotational engagement between the top assembly and the bottom assembly from an open position through a closed position (Durfee; each of the hinges 26, 38, 54 providing rotational engagement, see FIG 1 closed position and FIG 2 open position), in the closed position, the top assembly is positioned to cover at least the portion of the bottom assembly opening (Durfee; see FIG 1 and FIG 6, covered opening), in the open position, the lower edge of the top assembly is arranged at an angle to the upper edge of the bottom assembly (Durfee; see FIG 2, where when in an open position, the end of 42 on 34 which acts as the lower edge in the open position in FIG 1 is now disposed at an angle to the opening of 14) exposing a greater portion of the bottom assembly opening compared to the closed position (Durfee; opening in FIG 2 is more exposed than in FIG 1); and one or more biasing members engaged with the top assembly (Durfee; spring 50), the bottom assembly (Durfee; engaged with hinge 54 which attaches to 18), or both (Durfee; 50 is attached to both the upper assembly at 58 which attaches to 30, and the bottom assembly at 54 which attaches to 18), such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position (Durfee; [0024] biased in an open position).

In regards to claim 7, Durfee anticipates the hunting blind apparatus of claim 1, wherein a first portion of the top cover extends away from a plane formed between the lower edges to a maximum first height (Durfee; first portion being the portion comprised of 22 and 30 which has a maximum height above the plane at 18), and a second portion of top cover extends away from the plane formed by the lower edges to a maximum second height (Durfee; second portion being the portion comprised of 31, extending to a second maximum height above 18), wherein the first height is greater than the second height by an amount sufficient to provide an observation window through which an external environment is viewable by an occupant located within the hunting blind when the attachment assembly is in the closed position (Durfee; where the first height of the first portion is higher than the second height of the second portion, allowing for a viewing window 46).

In regards to claim 12, Durfee anticipates the hunting blind apparatus of claim 1, further comprising a release assembly (Durfee; foot switch 202, remote module 90, latch 190), operable from within the hunting blind apparatus (Durfee; [0043] foot switch may be used to actuate the release assembly to allow the blind to open), which maintains the attachment assembly in the closed position, and which upon actuation allows the attachment assembly to transition to the open position (Durfee; [0041] actuating the latch allows the coil spring to pull the blind open).

In regards to claim 20, Durfee anticipates a method comprising: providing a hunting blind apparatus, comprising: a top assembly (Durfee; blind 10) movably engageable with a bottom assembly (Durfee; boat 14, cross member 18) through one or more attachment assemblies (Durfee; such as hinges 26, 38, 54); the bottom assembly comprising a plurality of sides defining an opening bound by an upper edge (Durfee; see FIG 5 where the boat 14 has a plurality of sides with an upper edge and an opening therein); the top assembly comprising a top cover (Durfee; cover 42a-c) having a lower edge (Durfee; along cross member 18) and dimensioned to cover at least a portion of the bottom assembly opening (Durfee; see FIGs 1 and FIG 6); each attachment assembly providing partial rotational engagement between the top assembly and the bottom assembly from an open position through a closed position (Durfee; each of the hinges 26, 38, 54 providing rotational engagement, see FIG 1 closed position and FIG 2 open position), in the closed position, the top assembly is positioned to cover at least the portion of the bottom assembly opening (Durfee; see FIG 1 and FIG 6, covered opening), in the open position, the lower edge of the top assembly is arranged at an angle to the upper edge of the bottom assembly (Durfee; see FIG 2, where when in an open position, the end of 42 on 34 which acts as the lower edge in the open position in FIG 1 is now disposed at an angle to the opening of 14) exposing a greater portion of the bottom assembly opening compared to the closed position (Durfee; opening in FIG 2 is more exposed than in FIG 1); one or more biasing members engaged with the top assembly (Durfee; spring 50), the bottom assembly (Durfee; engaged with hinge 54 which attaches to 18) or both (Durfee; 50 is attached to both the upper assembly at 58 which attaches to 30, and the bottom assembly at 54 which attaches to 18), such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position (Durfee; [0024] biased in an open position); and a release assembly (Durfee; foot switch 202, remote module 90, latch 190), operable from within the hunting blind apparatus (Durfee; [0043] foot switch may be used to actuate the release assembly to allow the blind to open), which maintains the attachment assembly in the closed position, and which upon actuation allows the attachment assembly to transition to the open position (Durfee; [0041] actuating the latch allows the coil spring to pull the blind open); optionally disposing an occupant within the hunting blind apparatus (Durfee; [0023] hunter can be inside to watch prey); securing the top assembly with the release assembly such that the attachment assemblies are in the closed position (Durfee; Closed position seen in FIG 1), and actuating the release assembly to allow the attachment assembly to transition to the open position (Durfee; [0041] actuating the latch allows the coil spring to pull the blind open).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-8, 12-13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg in view of (US 6769442 B2) to Johnson.
In regards to claim 1, Preg teaches a hunting blind apparatus, comprising: a top assembly (Preg; top 170) movably engageable with a bottom assembly (Preg; enclosure 125) through one or more attachment assemblies (Preg; hinge 210); the bottom assembly comprising a plurality of sides defining an opening bound by an upper edge (Preg; enclosure 125 with right and left sidewalls 130, 150, with an upper edge that creates an opening see FIG 6); the top assembly comprising a top cover (Preg; roof 171) having a lower edge (Preg; rim 177) and dimensioned to cover at least a portion of the bottom assembly opening (Preg; see FIG 1); each attachment assembly providing partial rotational engagement between the top assembly and the bottom assembly from an open position through a closed position (Preg; hinge 210 provides rotational engagement, the open position seen in FIG 6 and closed position seen in FIG 1), in the closed position, the top assembly is positioned to cover at least the portion of the bottom assembly opening (Preg; see FIG 1), in the open position, the lower edge of the top assembly is arranged at an angle to the upper edge of the bottom assembly (Preg; see FIG 6 where the rim 177 of 170 is arranged an an angle with the upper rim of 125) exposing a greater portion of the bottom assembly opening compared to the closed position (Preg; opening in FIG 6 is more exposed than in FIG 1); 

    PNG
    media_image1.png
    450
    346
    media_image1.png
    Greyscale

Preg fails to teach one or more biasing members engaged with the top assembly, the bottom assembly, or both, such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position.
Johnson teaches one or more biasing members (Johnson; spring 62) engaged with the top assembly (Johnson; 15, 15a), the bottom assembly (Johnson; 64a) or both (Johnson; attached to both the top cover 15, 15a and the bottom stable portion at 64a), such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position (Johnson; see in FIG 3 closed position and FIG 4 open position where the spring biases the hood open when a hunter stands up from the seat 13).

    PNG
    media_image2.png
    614
    442
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hunting blind of Preg such that it has a biasing member on its cover as taught by Johnson. The motivation for doing so would be to improve the safety of the upper cover by more securely holding the cover in the open position when it’s unlatched, such that it cannot be accidentally knocked over and fall shut. Additionally, an alternative motivation would be to allow a user to quickly open the cover without having to steady it, allowing a user to stand up quickly when hunting.

In regards to claim 3, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, wherein the attachment assembly comprises: a contoured channel attached to the top assembly (Preg; channels 39a and 39b which extend through 178) and dimensioned to rotationally engage a corresponding portion of the upper edge of the bottom assembly (Preg; rotationally engages the upper edge of the bottom assembly through pins 211, 212, see FIG 7); a contoured channel (Preg; recessed portion 184) attached to the bottom assembly (Preg; 125, see FIG 3) and dimensioned to rotationally engage a corresponding portion of the lower edge of the top assembly (Preg; where 184 engages the lower edge of 178 through pins 211, 212, see FIG 7 to allow rotation between the two); or a combination thereof.

In regards to claim 6, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, wherein at least a portion of the top assembly comprises a cover (Preg; roof 171) disposed over a structural frame (Preg; frame 172), comprising two lower edges spaced apart from one another (Preg; opposing edges on the perimeter of 172)
Preg fails to teach the spaced apart edges connected to each other by a plurality of rib supports disposed therebetween.
Johnson teaches spaced apart edges (Johnson; 50, 51) connected to each other by a plurality of rib supports (Johnson; 54, 55, 56) disposed therebetween (Johnson; see FIG 1).
It would have been obvious to one of ordinary skill in the art to modify the upper assembly of Preg such that its frame comprises the ribs to attach opposing edges, such as taught by Johnson. The motivation for doing so would be to strengthen the roof portion.

In regards to claim 7, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, wherein a first portion (Preg; portion including hood 171) of the top cover extends away from a plane formed between the lower edges to a maximum first height (Preg; see FIG 2 where the hood 171 extends to a maximum first height away from the lower edges at 177), and a second portion (Preg; portion including the upper end of 172) of top cover extends away from the plane formed by the lower edges to a maximum second height (Preg; see where the upper end of 172 extends to a maximum height away from 177, FIG 2), wherein the first height is greater than the second height (Preg; a first height measured from 177 to the top of 171 is greater than a second height measured from 177 to the top of 172) by an amount sufficient to provide an observation window (Preg; 173, 174, 175) through which an external environment is viewable by an occupant located within the hunting blind when the attachment assembly is in the closed position (Preg; when in the closed position as seen in FIG 1 and FIG 2, a person inside may view through windows 173, 174, 175).

In regards to claim 8, Preg as modified by Johnson teach the hunting blind apparatus of claim 7, wherein the observation window (Preg; 173, 174, 175) is dimensioned and arranged to provide about 270 degrees view (Preg; [0104] generally 268 degrees, which is about 270 degrees of viewing angle) and/or one or more mirror surfaces engaged with the top assembly which are positionable to allow up to a 360 degrees view of the external environment to the occupant located within the hunting blind when the attachment assembly is in the closed position (Preg; in the closed position, a user can rotate in the swivel chair to see in a 360 degrees view).

In regards to claim 12, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, but Preg fails to teach it further comprising a release assembly, operable from within the hunting blind apparatus, which maintains the attachment assembly in the closed position, and which upon actuation allows the attachment assembly to transition to the open position.
Johnson teaches a release assembly (Johnson; 13, 78, 72, 80), operable from within the hunting blind apparatus (Within the hunting blind apparatus of Preg) which maintains the attachment assembly in the closed position (Johnson; see FIG 3 where the hood is maintained in a closed position), and which upon actuation allows the attachment assembly to transition to the open position (Johnson; see FIG 4 where the seat is actuated and the assembly opens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg to include an interior actuation device such as the one of Johnson, which allows the roof to open and close. The motivation for doing so would be to provide a hands-off system for opening the upper assembly, thus allowing a user to easily and quickly stand if needed. 

In regards to claim 13, Preg as modified by Johnson teach the hunting blind apparatus of claim 12, wherein a biasing force between the top assembly (Preg; top 170) (Johnson; 15, 15a) and the bottom assembly (Preg; enclosure 125) (Johnson; 64a) is sufficient to cause the attachment assemblies to transition from the closed position (Johnson; FIG 3) to the open position (Johnson; FIG 4) in less than or equal to about 5 seconds, preferably less than or equal to about 2 seconds, upon actuation of the release assembly (Johnson; Col 4 line 65 – Col 5 line 1; where the cover opens in half of a second, which is less than both 5 and 2 seconds).

In regards to claim 16, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, wherein the top assembly further comprises one or more openings (Preg; 173) disposed therethrough, dimensioned to allow a portion of a firearm to protrude therethrough (Preg; see FIG 1), a platform (Preg; 143, 230) located on an inner side of top assembly (Preg; 170) dimensioned to support a portion of firearm, or a combination thereof (Preg; see FIG 1).
Preg fails to teach where the platform is located on an outer side of the top assembly. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the firearm platform on the outside of the top assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation for doing so would be to position the support for the firearm below the end of the barrel of the firearm to allow a user more range of movement within the hunting blind in order to aim.

In regards to claim 20, Preg teaches a method comprising: providing a hunting blind apparatus, comprising: a top assembly (Preg; top 170) movably engageable with a bottom assembly (Preg; enclosure 125) through one or more attachment assemblies (Preg; hinge 210); the bottom assembly comprising a plurality of sides defining an opening bound by an upper edge (Preg; enclosure 125 with right and left sidewalls 130, 150, with an upper edge that creates an opening see FIG 6); the top assembly comprising a top cover (Preg; including roof 171) having a lower edge (Preg; rim 177) and dimensioned to cover at least a portion of the bottom assembly opening (Preg; see FIG 1); each attachment assembly providing partial rotational engagement between the top assembly and the bottom assembly from an open position through a closed position (Preg; hinge 210 provides rotational engagement, the open position seen in FIG 6 and closed position seen in FIG 1), in the closed position, the top assembly is positioned to cover at least the portion of the bottom assembly opening (Preg; see FIG 1), in the open position, the lower edge of the top assembly is arranged at an angle to the upper edge of the bottom assembly exposing a greater portion of the bottom assembly opening compared to the closed position (Preg; see FIG 6 where the rim 177 of 170 is arranged an an angle with the upper rim of 125); optionally disposing an occupant within the hunting blind apparatus (Preg; see FIG 1); securing the top assembly such that the attachment assemblies are in the closed position (Preg; closed position in FIG 1), and allow the attachment assembly to transition to the open position (Preg; open position in FIG 6).
Preg fails to teach one or more biasing members engaged with the top assembly, the bottom assembly, or both, such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position; and a release assembly, operable from within the hunting blind apparatus, which maintains the attachment assembly in the closed position, and which upon actuation allows the attachment assembly to transition to the open position; securing the top assembly with the release assembly such that the attachment assemblies are in the closed position, and actuating the release assembly to allow the attachment assembly to transition to the open position.
Johnson teaches one or more biasing members (Johnson; spring 62) engaged with the top assembly (Johnson; 15, 15a), the bottom assembly (Johnson; 64a), or both, such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position (Johnson; see in FIG 3 closed position and FIG 4 open position where the spring biases the hood open when a hunter stands up from the seat 13); and a release assembly (Johnson; 13, 78, 72, 80), operable from within the hunting blind apparatus (Within the hunting blind apparatus of Preg), which maintains the attachment assembly in the closed position (Johnson; see FIG 3 where the hood is maintained in a closed position), and which upon actuation allows the attachment assembly to transition to the open position (Johnson; see FIG 4 where the seat is actuated and the assembly opens); securing the top assembly with the release assembly such that the attachment assemblies are in the closed position (Johnson; Closed position in FIG 3), and actuating the release assembly to allow the attachment assembly to transition to the open position (Johnson; standing up to actuate the open position in FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg to include an interior actuation device such as the one of Johnson, which allows the roof to open and close. The motivation for doing so would be to provide a hands-off system for opening the upper assembly, thus allowing a user to easily and quickly stand if needed. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 5957525 A) to Nelson.
In regards to claim 2, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, wherein the attachment assembly comprises a hinge (Preg; 210) and/or pivot (Preg; hinge 210 also acts as a pivot) releasably engageable between the top assembly and the bottom assembly (Preg; see FIG 7 where the hinge 210 is made of multiple parts, including extended portion 178 which is releasably engageable with pin 213, 211, 212 to be detachable from the lower assembly at 214, see FIG 4), and wherein the one or more biasing members (Jonson; spring 62) comprise springs (Johnson; 62 is a spring)
Preg as modified by Johnson fail to explicitly teach the use of gas assist lift struts, gas springs, gas struts, or a combination thereof, engaged between the bottom assembly and the top assembly.
Nelson teaches the use of gas assist lift struts (Nelson; 26 a gas filled strut to assist in lifting), gas struts (Nelson; 26 a gas filled strut to assist in lifting), or a combination thereof, engaged between the bottom assembly and the top assembly (Nelson; 26 engaged between cover 10 and 16) (Nelson; see Col 4 lines 66-67; gas filled strut).

    PNG
    media_image3.png
    514
    453
    media_image3.png
    Greyscale

Preg, Johnson, and Nelson are analogous art from similar fields of endeavor, i.e. covering assemblies, Preg and Nelson are analogous art from similar fields of endeavor i.e. shelter assemblies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson to use gas filled struts instead of a spring as taught by Nelson. The motivation for doing so would be that gas filled struts are commonly used to lift and open doors, covers, lids, etc. due to its ability to support a larger load or weighted frame, making it more stable.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 4456272 A) to Kroeger.
In regards to claim 4, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, but fail to teach wherein the top assembly comprises two or more sections including a rear section to which the one or more attachment assemblies are engaged, and a front section, wherein the two or more sections are releasably engageable with one another to form the top assembly.
Kroeger teaches the top assembly (Kroeger; 38, 40) comprises two or more sections (Kroeger; each of 38, 40) including a rear section (Kroeger; either of 38 or 40) to which the one or more attachment assemblies are engaged (Kroeger; each of 38 and 40 has a hinge, see FIG 3), and a front section (Kroeger; the other of either 38 or 40), wherein the two or more sections are releasably engageable with one another to form the top assembly (Kroeger; see FIG 1 where the two sections are releasably fit together).

    PNG
    media_image4.png
    671
    459
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson such that the top assembly has two sections which can be releasably engageable with each other as taught by Kroeger. The motivation for doing so would be to create sections a user can use to open or close the hood in the event a user does not want to completely open and expose the hunting blind, or alternatively the motivation could be to allow the cover portion to be split in two for better storage when disassembled and not in use.

In regards to claim 5, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, wherein the bottom assembly comprises a round end tank (Preg; see FIG 6 where the ends of 125 are round), a rectangular structure, or a combination thereof, dimensioned to contain an adult human being in a sitting position (Preg; see FIG 1) Preg fails to explicitly teach it having a length to width ratio of greater than 1 and dimensioned to contain an adult human being in a supine position, a sitting position with legs extended forward, or a combination thereof.
Kroeger teaches the bottom assembly (Kroeger; bottom portion 12) having a length to width ratio of greater than 1 (Kroeger; see FIG 2, the rectangular dimension giving it a length to width ratio greater than 1) and dimensioned to contain an adult human being in a sitting position, a sitting position with legs extended forward (Kroeger; see FIG 3, the assembly dimensioned such that two individuals may sit on 30, or 32, and if one individual is present that individual could sit with legs extended forward), or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom portion of Preg as modified by Johnson such that the bottom housing has a length to width ratio greater than 1. The motivation for doing so would be to allow a user to not only sit within the enclosure upright in the seat and rotate to look through all the windows, but it would additionally allow a user more room to store items, stretch their legs, or change positions when waiting for a long period of time.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 8 above, in further view of (US 20020078988 A1) to Valpredo.
In regards to claim 9, Preg as modified by Johnson teach the hunting blind apparatus of claim 8, but fail to teach wherein the observation window is at least partially covered by a flexible transparent polymeric material releasably attached to the top cover via one or more magnets, zippers, snaps, hook and loop fasteners, or a combination thereof.
Valpredo teaches wherein the observation window (Valpredo; front window 40) at least partially covered by a flexible transparent polymeric material (Valpredo; [0032] flexible see-through plastic covering 44) releasably attached to the top cover via one or more magnets, zippers, snaps, hook and loop fasteners, or a combination thereof (Valpredo; selected hook and loop fasteners or VELCRO [0032]).

    PNG
    media_image5.png
    438
    262
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson to have flexible transparent removable windows such as those taught by Valpredo. The motivation for doing so would be to provide a window covering which is both inexpensive for manufacture, easy to replace for repairs, and lightweight for transport.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 20070006910 A1) to Chu and (US 4794717 A) to Horsmann.
In regards to claim 10, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, the bottom assembly comprises a horizontal bottom (Preg; see FIG 2 where the bottom of 125 is horizontal to be placed on the ground 103) attached to vertical sides (Preg; the sides of 125, see FIG 4 130 150 being vertical), the bottom assembly formed from metal, a polymeric resin, or a combination thereof (Preg; base being formed of metal or plastic [0026]).
Preg fails to teach wherein the bottom assembly is a round end tank having an oval shape when viewed from above,
having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot.
Chu teaches wherein bottom assembly is a round end tank having an oval shape when viewed from above (Chu; see FIGs 1 or 2 where the frames form the shape of a round end tank with an oval shape).

    PNG
    media_image6.png
    413
    463
    media_image6.png
    Greyscale

Preg and Chu are analogous art from similar fields of endeavor i.e. shelter assemblies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the device of Preg as modified by Johnson such that it is a round end tank and oval shape from above such as taught by Chu. The motivation for doing so would be to provide a larger and narrower interior for a user to be able to extend their legs while sitting for long periods of time.
Horsmann teaches the body having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot (Horsmann; Col 2 lines 58-61; length of 7 ft which is greater than 5 ft, width of 3.5 ft which is greater than 1.5 ft, and a height (diameter) of 5 ft which is greater than 1 foot).

    PNG
    media_image7.png
    686
    480
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson and Chu to have these dimensions as taught by Horsmann. The motivation for doing so would be to provide for a sufficiently large interior space for a user to stretch and store items while waiting for long periods of time.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 4794717 A) to Horsmann.
In regards to claim 11, Preg as modified by Johnson teaches the hunting blind apparatus of claim 1, comprises a horizontal bottom (Preg; see FIG 2 where the bottom of 125 is horizontal to be placed on the ground 103) attached to vertical sides (Preg; the sides of 125, see FIG 4 130 150 being vertical),
but fails to teach wherein the bottom assembly has a rectangular shape when viewed from above and comprises a horizontal bottom attached to vertical sides having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot, formed from dimensional lumber, plywood, or a combination thereof.
Horsmann teaches wherein the bottom assembly has a rectangular shape (Horsmann; see FIG 2, rectangular shape when viewed from above) when viewed from above and having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot (Horsmann; Col 2 lines 58-61; length of 7 ft which is greater than 5 ft, width of 3.5 ft which is greater than 1.5 ft, and a height (diameter) of 5 ft which is greater than 1 foot), formed from dimensional lumber, plywood, or a combination thereof (Horsmann; Col 2 line 28-29, a floor piece of the structure constructed of a sheet of plywood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson to have these dimensions and to be formed from plywood as taught by Horsmann. The motivation for doing so would be to provide for a sufficiently large interior space for a user to stretch and store items while waiting for long periods of time, as well as utilize a sturdy natural material to construct the blind.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 5368057 A) to Lubkeman.
In regards to claim 14, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, but fail to teach wherein at least a portion of the top assembly comprises a water repellant fabric attached to a tubular structural frame.
Lubkeman teaches wherein at least a portion of the top assembly comprises a water repellant fabric attached to a tubular structural frame (Lubkeman; Col 3 lines 35-40; fabric which is water repellant, covering frame 30 which is made of tubular sections).

    PNG
    media_image8.png
    562
    470
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson such that it utilized a tubular support frame and water repellant fabric such as the one taught by Lubkeman. The motivation for doing so would be to keep the device inexpensive and easily collapsible, as well as lightweight for transportation and to provide a material which will prevent the ingress of precipitation into the apparatus.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 20170314290 A1) to Perry.
In regards to claim 15, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, but fail to explicitly teach it further comprising one or more resilient members engageable with an outer surface of the top assembly, the bottom assembly, or both, suitable to frictionally engage camouflaging elements from a natural environment.
Perry teaches one or more resilient members (Perry; zip ties 15) engageable with an outer surface of the top assembly (Perry; engaged by 11a, 11b to upper part of 21 see FIG 4), the bottom assembly (Perry; engaged to lower part of 21), or both, suitable to frictionally engage camouflaging elements from a natural environment (Perry; see FIG 4 where each of 15 holds onto 19).

    PNG
    media_image9.png
    520
    457
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson to include resilient members to frictionally engage camouflaging elements such as taught by Perry. The motivation for doing so would be to provide a more natural appearance to the exterior of the hunting blind in order to deceive wildlife.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson as applied to claim 1 above, in further view of (US 7575241 B1) to Keller.
In regards to claim 17, Preg as modified by Johnson teach the hunting blind apparatus of claim 1, further comprising a handle (Preg; 176) attachable to the bottom assembly (Preg; see FIG 2 where 196 is attached to the bottom assembly 125).
Preg fails to teach one or more wheels attachable to an external surface of the bottom assembly, the wheels and/or the handle dimensioned and arranged to allow movement of the hunting blind apparatus from one location to another.
Keller teaches one or more wheels (Keller; wheel assemblies 44) attachable to an external surface of the bottom assembly (Keller, external surface of frame at 46, see FIG 3), the wheels and/or the handle (Keller; handle at the front end of the base, in front of 38 in FIG 3) dimensioned and arranged to allow movement of the hunting blind apparatus from one location to another (Keller; the wheels and handle would allow a user to move the apparatus from one location to another).

    PNG
    media_image10.png
    503
    597
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson to further include a pair of wheel assemblies and a handle as taught by Keller which could be used to move the entire hunting blind. The motivation for doing so would be to allow the hunting blind to be transportable and movable in its assembled form, allowing a user to easily move the hunting blind from one place to another without needing to disassemble it or carry the entire device, which may be heavy.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg in view of (US 6769442 B2) to Johnson and (US 20120080916 A1) to Stringer.
In regards to claim 18, Preg teaches a kit comprising components to assemble a hunting blind, comprising: a top assembly (Preg; top 170): one or more attachment assemblies (Preg; hinge 210); an externally supplied bottom assembly (Preg; enclosure 125), wherein the externally supplied bottom assembly comprises a plurality of sides defining an opening bound by an upper edge (Preg; enclosure 125 with right and left sidewalls 130, 150, with an upper edge that creates an opening see FIG 6), such that the top assembly is movably engageable with the bottom assembly through the one or more attachment assemblies (Preg; hinge 210 provides rotational engagement, the open position seen in FIG 6 and closed position seen in FIG 1); the top assembly comprising a top cover (Preg; including roof 171) having a lower edge (Preg; rim 177) and dimensioned to cover at least a portion of the bottom assembly opening (Preg; see FIG 1); each attachment assembly providing partial rotational engagement between the top assembly and the bottom assembly from an open position through a closed position (Preg; hinge 210 provides rotational engagement, the open position seen in FIG 6 and closed position seen in FIG 1), wherein in the closed position, the top assembly is positioned to cover at least the portion of the bottom assembly opening (Preg; see FIG 1), and wherein in the open position, the lower edge of the top assembly is arranged at an angle to the upper edge of the bottom assembly exposing a greater portion of the bottom assembly opening compared to the closed position (Preg; see FIG 6 where the rim 177 of 170 is arranged an an angle with the upper rim of 125); and wherein 
Preg fails to teach one or more biasing members, engageable with an externally supplied bottom assembly the one or more biasing members are engageable with the top assembly, the bottom assembly, or both such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position.
the kit comprising assembly instructions necessary to form a hunting blind.
Johnson teaches one or more biasing members (Johnson; spring 62), engageable with an externally supplied bottom assembly (Johnson; 64a) the one or more biasing members are engageable with the top assembly (Johnson; 15, 15a), the bottom assembly, or both such that the top assembly is biased against the bottom assembly to maintain each attachment assembly in the open position (Johnson; see in FIG 3 closed position and FIG 4 open position where the spring biases the hood open when a hunter stands up from the seat 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hunting blind of Preg such that it has a biasing member on its cover as taught by Johnson. The motivation for doing so would be to improve the safety of the upper cover by more securely holding the cover in the open position when it’s unlatched, such that it cannot be accidentally knocked over and fall shut. Additionally, an alternative motivation would be to allow a user to quickly open the cover without having to steady it, allowing a user to stand up quickly when hunting.
Preg as modified by Johnson fail to teach the kit comprising assembly instructions necessary to form a hunting blind.
Stringer teaches the kit comprising assembly instructions necessary to form a hunting blind (Stringer; [0018] kit with user instructions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Preg as modified by Johnson to further include instructions. The motivation for doing so would be to provide a user with all the necessary information needed to construct and use the device as intended.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20120304551 A1) to Preg as modified by (US 6769442 B2) to Johnson and (US 20120080916 A1) to Stringer as applied to claim 18 above, in further view of (US 20070006910 A1) to Chu and (US 4794717 A) to Horsmann.
In regards to claim 19, Preg as modified by Johnson and Stringer teach the kit of claim 18, wherein components are dimensioned to form the hunting blind assembly utilizing as the externally supplied bottom assembly comprising a horizontal bottom (Preg; horizontal bottom seen in FIG 4) attached to vertical sides (Preg; vertically extending sides 130, 150) formed from metal, a polymeric resin, dimensional lumber, plywood, or a combination thereof (Preg; base being formed of metal or plastic [0026]).
Preg fails to teach bottom assembly formed from a round end tank or a rectangular structure
having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot.
Chu teaches the bottom assembly formed from a round end tank (Chu; see FIGs 1 or 2 where the frames form the shape of a round end tank with an oval shape).
Preg and Chu are analogous art from similar fields of endeavor i.e. shelter assemblies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the device of Preg as modified by Johnson and Stringer such that it is a round end tank and oval shape from above such as taught by Chu. The motivation for doing so would be to provide a larger and narrower interior for a user to be able to extend their legs while sitting for long periods of time.
Preg as modified by Johnson, Stringer, and Chu fail to explicitly teach having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot.
Horsmann teaches having a length greater than or equal to about 5 feet, a width greater than or equal to about 1.5 feet, and a height greater than or equal to about 1 foot (Horsmann; Col 2 lines 58-61; length of 7 ft which is greater than 5 ft, width of 3.5 ft which is greater than 1.5 ft, and a height (diameter) of 5 ft which is greater than 1 foot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Preg as modified by Johnson, Stringer, and Chu to have these dimensions as taught by Horsmann. The motivation for doing so would be to provide for a sufficiently large interior space for a user to stretch and store items while waiting for long periods of time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2816297 A to Stanley teaches an upper and lower assembly where the upper assembly has two portions, a portion that is at a higher maximum height than a second portion, a viewing window arranged therebetween, and securing camouflage elements to the exterior.
US 3139721 A to Daubenspeck teaches a cover which is actuated by a piston.
US 20120067387 A1 to Whybrew teaches an upper and lower assembly, the upper assembly provided with a cover and camouflage elements, the upper assembly being rotatable with respect to the lower assembly about a pivot.
US 5340188 A to Goble teaches an assembly with an upper assembly and lower assembly attached together using pneumatic cylinders.
US 4106145 A to Gillen teaches an upper assembly and a lower assembly, the upper assembly pivotable between an open and closed position, the upper assembly devited into two parts, one part having a higher maximum height than a second part, and a viewing window in between.
US 6397870 B1 to Makedonsky teaches an upper and lower assembly, the upper assembly pivotable between an open and closed position, the upper assembly divided into two parts, the lower assembly being a rectangular shape.
US 3618881 A to Fellers teaches a cover, where the cover is actuated by a piston. 
US 4798019 A to Sury teaches a upper and lower assembly, the upper assembly pivotably connected to the lower assembly, the assembly having a greater than 1 length to width ratio, the assembly having a rectangular shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647